Citation Nr: 1012827	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel







INTRODUCTION

The Veteran served with the United States Navy for a period 
of less than 60 days from March 1988 until May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in June 2009 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  
As such, this matter is properly returned to the Board for 
appellate consideration.  


FINDING OF FACT

The evidence demonstrates it is likely the Veteran's 
currently diagnosed sinusitis is related to his period of 
active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for sinusitis 
have been approximated. 38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The Merits of the Claim

The Veteran seeks service connection for sinusitis.  He 
argues that he first began having sinus trouble during 
service, and that the symptoms have continued since his 
discharge.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance, and 
the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has a current diagnosis of sinusitis as 
reflected in a June 2008 private medical record.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records reflect the Veteran was seen for 
symptoms which could be associated with sinusitis.  For 
example, a March 1988 record reflects the Veteran reported a 
runny noise, headache, sore throat, cough and fatigue.  He 
was noted to have clear nasal discharge, but denied sinus 
tenderness.  The diagnosis was upper respiratory infection.  
In April 1988, the Veteran reported upper respiratory 
infection with muffled hearing.  The diagnosis was upper 
respiratory infection.  A subsequent April 1988 record 
reflected complaints of headache, sore throat, and body 
aches.  The sinuses were described as nontender but the 
physician noted the pharynx was beefy and red and noted 
there was snotty tender adenopathy.  The diagnosis was 
clinical strep.

The final element is competent evidence of a nexus linking 
the currently diagnosed sinusitis to the symptoms noted 
during service.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
"Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has the 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).

In this regard, the Board specifically remanded the claim in 
June 2009 to determine the relationship, if any, between the 
current disability and service.  In accordance with this 
remand, the RO afforded the Veteran a VA examination in 
August 2009.  The examiner reviewed the claims file and 
considered the Veteran's reports of sinus difficulties 
including stuffiness, nasal congestion, watery drainage from 
the eyes and sinus pain.  The examiner concluded the Veteran 
had mucoperiosteal thickening of the left maxillary sinus, 
slightly decreased aeration of mastoid air cells and 
sinusitis.  The examiner opined that it was as least as 
likely as not that the currently diagnosed sinus disorder 
was caused by or causally related to the Veteran's period of 
service from March 1988 to May of 1988, including the 
episodes of upper respiratory infections accompanied by 
sinus symptomatology documented during service.  The 
examiner explained that the Veteran was seen on more than 
one occasion and was diagnosed and treated for upper 
respiratory infection in March 1988 and April 1988.  Whiel 
the Veteran was diagnosed with upper respiratory infections, 
the examiner indicated there was a close relationship with 
upper respiratory infection and sinusitis.  The current 
sinusitis was a continuation from service.

The Veteran also provided testimony at an April 2009 video 
conference hearing.  The Veteran explained that he never had 
trouble with sinusitis before service.  He felt it was 
related to his asthma and reported it felt like his eyes 
were constantly running.  He related he treated during 
service for the sinuses and indicated he continued to treat 
the condition with over the counter medication.  He 
indicated this condition has been chronic since service.  

In sum, the Veteran has a current disability of sinusitis, 
and has evidence reflecting treatment for upper respiratory 
infections during service.  Although the Veteran has gaps in 
his medical treatment of sinusitis, he has testified that 
the condition continued since service and a VA examiner 
opined it is likely related to the upper respiratory 
infections noted during service.  Accordingly, resolving all 
doubt in favor of the Veteran, the Board concludes that the 
sinusitis was incurred during active service.  While further 
inquiry could be undertaken with a view towards development 
of the claim, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  Therefore, service connection for sinusitis must be 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for sinusitis is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


